HALL, Judge.
The appellant challenges his sentencing as a habitual offender. We find that the trial court erred in considering any out-of-state convictions in its habitual offender finding because the appellant committed the instant crime on November 13, 1988, and the amendment to section 775.084, Florida Statutes (1987), allowing consideration of out-of-state felonies towards the necessary two prior felony convictions for a habitual offender classification did not become effective until October 1, 1989. See Gilley v. State, 585 So.2d 323 (Fla. 2d DCA 1991); Section 775.084, Florida Statutes (1989).
Accordingly, while we affirm the judgment, we reverse the enhancement of the appellant’s sentence pursuant to the habitual offender statute and remand with directions to resentence the appellant to the appropriate sentence under the sentencing guidelines.
SCHOONOVER, C.J., and THREADGILL, J., concur.